 



Exhibit 10.25
AMENDMENT NUMBER EIGHT
to the
Second Amended and Restated Master Loan and Security Agreement
dated as of June 27, 2005
by and among
NEW CENTURY MORTGAGE CORPORATION
NC CAPITAL CORPORATION
NEW CENTURY FINANCIAL CORPORATION
and
CITIGROUP GLOBAL MARKETS REALTY CORP.
          This AMENDMENT NUMBER EIGHT (this “Amendment Number Eight”) is made
this 31st day of July, 2006, among NEW CENTURY MORTGAGE CORPORATION, having an
address at 18400 Von Karman, Suite 1000, Irvine, California 92612 (“NC
Mortgage”), NC CAPITAL CORPORATION, having an address at 18400 Von Karman,
Suite 1000, Irvine, California 92612 (“NC Capital”), NEW CENTURY FINANCIAL
CORPORATION, having an address at 18400 Von Karman, Suite 1000, Irvine,
California 92612 (“NC Financial”) and CITIGROUP GLOBAL MARKETS REALTY CORP.,
having an address at 390 Greenwich Street, New York, New York 10013
(“Citigroup”) to the SECOND AMENDED & RESTATED MASTER LOAN AND SECURITY
AGREEMENT, dated as of June 27, 2005, among NC Mortgage, NC Capital, NC
Financial and Citigroup, as amended (the “Agreement”).
RECITALS
          WHEREAS, the parties have agreed to amend the Agreement to extend the
Maturity Date as more expressly set forth below;
          WHEREAS, as of the date of this Amendment Number Eight, each of NC
Mortgage, NC Capital and NC Financial represents to Citigroup that it is in
compliance with all of the representations and warranties and all of the
affirmative and negative covenants set forth in the Agreement and the Loan
Documents.
          NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and of the mutual covenants herein
contained, the parties hereto hereby agree as follows:
          SECTION 1. Effective as of July 31, 2006, the Agreement shall be
amended as follows:
          (a) Section 1.01 of the Agreement is hereby amended by substituting
“August 1, 2006” for “July 31, 2006” in the definition of “Maturity Date”
thereof.
          SECTION 2. Fees and Expenses. NC Capital agrees to pay to Citigroup
all fees and out of pocket expenses incurred by Citigroup in connection with
this Amendment Number Eight (including all reasonable fees and out of pocket
costs and expenses of Citigroup’s legal counsel incurred in connection with this
Amendment Number Eight), in accordance with Section 11.03(b) of the Agreement.

 



--------------------------------------------------------------------------------



 



          SECTION 3. Defined Terms. Any terms capitalized but not otherwise
defined herein shall have the respective meanings set forth in the Agreement.
          SECTION 4. Representations. In order to induce Citigroup to execute
and deliver this Amendment Number Eight, NC Capital, NC Mortgage and NC
Financial hereby represent to Citigroup that as of the date hereof, after giving
effect to this Amendment Number Eight, each of NC Capital, NC Mortgage and NC
Financial is in full compliance with all of the terms and conditions of the
Agreement and no Event of Default or material adverse change has occurred under
the Agreement.
          SECTION 5. Limited Effect. This Amendment Number Eight shall become
effective upon the execution hereof by the parties hereto. Except as expressly
amended and modified by this Amendment Number Eight, the Agreement shall
continue in full force and effect in accordance with its terms. Reference to
this Amendment Number Eight need not be made in the Agreement or any other
instrument or document executed in connection therewith, or in any certificate,
letter or communication issued or made pursuant to, or with respect to, the
Agreement, any reference in any of such items to the Agreement being sufficient
to refer to the Agreement as amended hereby.
          SECTION 6. GOVERNING LAW. THIS AMENDMENT NUMBER EIGHT SHALL BE
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK AND THE
OBLIGATIONS, RIGHTS, AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED
IN ACCORDANCE WITH SUCH LAWS WITHOUT REGARD TO CONFLICT OF LAWS DOCTRINE APPLIED
IN SUCH STATE (OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS
LAW).
          SECTION 7. Counterparts. This Amendment Number Eight may be executed
by each of the parties hereto on any number of separate counterparts, each of
which shall be an original and all of which taken together shall constitute one
and the same instrument.
[SIGNATURE PAGE FOLLOWS]

-2-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, Citigroup, NC Capital, NC Mortgage and NC
Financial have caused this Amendment Number Eight to be executed and delivered
by their duly authorized officers as of the day and year first above written.

                  CITIGROUP GLOBAL MARKETS REALTY CORP.  
 
           
 
  By:   /s/ Bobbie Theivakumaran    
 
                Name: Bobbie Theivakumaran         Title:   Authorized Agent    
 
                NC CAPITAL CORPORATION
 
           
 
  By:   /s/ Karl Weiss    
 
                Name: Karl Weiss         Title:   SVP    
 
                NEW CENTURY MORTGAGE CORPORATION
 
           
 
  By:   /s/ Karl Weiss    
 
                Name: Karl Weiss         Title:   SVP    
 
                NEW CENTURY FINANCIAL CORPORATION
 
           
 
  By:   /s/ Kevin Cloyd    
 
                Name: Kevin Cloyd         Title:   EVP    
 
           
 
  By:   /s/ Brad A. Morrice    
 
                Name: Brad A. Morrice         Title:   President and CEO    

 